Citation Nr: 0308036	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  00-21 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an rating in excess of 50 percent for a 
service-connected anxiety neurosis with alcoholism. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and an associate


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel

INTRODUCTION

The claimant served on active duty with the United States 
Army  from November 1940 to October 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of June 2000 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia, which Cleveland, Ohio, which 
denied a rating in excess of 50 percent for service-connected 
anxiety neurosis with alcoholism. 

This case was previously before the Board in March 2001, and 
was Remanded for compliance with procedural due process by 
scheduling the claimant's requested hearing before a 
traveling Veterans Law Judge of the Board of Veterans' 
Appeals.
That hearing was held at  the RO in August 2001 before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals. 

The case was again before the Board in November 2001, and was 
again remanded to the RO to inform the claimant and his 
representative of VA's duty of notification to the claimant 
of required information and evidence and of its duty to 
assist him in obtaining all evidence necessary to 
substantiate his claim have been fully met, pursuant to the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) [codified as amended 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2000)]; 
to ensure that all relevant treatment records had been 
obtained; and to provide another VA psychiatric examination 
of the claimant, to include medical opinions as to specific 
questions propounded in that remand order.  The actions 
requested on remand have been satisfactorily completed and 
the case is now before the Board for further appellate 
consideration

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal does not address a reopened 
claim, the revised regulations pertaining to reopened claims 
are inapplicable to this appeal.  

The record shows that the claimant and his representative 
were notified of the provisions of the VCAA by the Board's 
remand order of November 5, 2001; by the RO letters of 
December 19, 2001, and September 4, 2002, and by the 
Supplemental Statement of the Case provided the claimant and 
his representative on the January 23, 2002, all of which 
informed them of VA's duty to notify them of the information 
and evidence necessary to substantiate the claim and to 
assist them in obtaining all such evidence.  Those RO letters 
and the Supplemental Statement of the Case also informed the 
claimant and his representative which part of that evidence 
would be obtained by the RO and which part of that evidence 
would be obtained by the claimant, pursuant to Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (requiring VA to 
notify the claimant of what evidence he or she was required 
to provide and what evidence the VA would attempt to obtain).  

In addition, the Supplemental Statement of the Case issued on 
January 23, 2003, further informed the claimant and his 
representative of the issue on appeal, the evidence 
considered, the adjudicative actions taken, the pertinent law 
and regulations pertaining to increased rating claims, the 
applicable provision of the VA's Schedule for Rating 
Disabilities, the decision reached, and the reasons and bases 
for that decision.  

The Board finds that all relevant evidence necessary for an 
equitable disposition of the instant appeal has been obtained 
by the RO, and that VA's duty of notification to the claimant 
and his representative of required information and evidence 
and of its duty to assist them in obtaining all evidence 
necessary to substantiate the issue on appeal have been fully 
met.  The RO has obtained the claimant's complete service 
medical records, as well as all private or VA medical 
evidence identified by the claimant.  The claimant has been 
afforded VA psychiatric examinations in April 2000 and 
November 2000, and the claimant has been afforded a hearing 
in August 2001 before the undersigned Veterans Law Judge of 
the Board of Veterans' Appeals.  Neither the appellant nor 
his representative have argued a notice or duty to assist 
violation under the VCAA, and the Board finds that it is 
clear that the appellant and his representative were fully 
notified and aware of the type of evidence required to 
substantiate the claim.  In view of the extensive factual 
development in the case, as demonstrated by the Board's March 
2001 and November 2001 remand orders and the record on 
appeal, the Board finds that there is no reasonable 
possibility that further assistance would aid in 
substantiating this appeal.  For those reasons, further 
development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The claimant's service-connected anxiety neurosis with 
alcoholism is currently manifested by anxiety and 
irritability resulting in slight to moderate difficulty in 
establishing and maintaining effective social relationships.

3.  The claimant's service-connected anxiety neurosis with 
alcoholism does not present such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render inapplicable the regular 
schedular standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
service-connected anxiety neurosis with alcoholism are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2000); 38 C.F.R. 
§§ 3.102, 3.321(b)(1), Part 4, §§ 4.125-4.130, Diagnostic 
Code 9411 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Evidence

As noted, the claimant served on active duty with the United 
States Army  from November 1940 to October 1945.  

The claimant has appealed the rating decision of June 2000 
which denied a rating in excess of 50 percent for his 
service-connected anxiety neurosis with alcoholism, asserting 
that the severity of that disorder warrants a higher rating 
evaluation.   

VA outpatient treatment records from the VAMC, Chillicothe, 
and the VAMC, Portsmouth, dated from December 1998 to April 
2000, show that in June 1999 the claimant stated that he 
lived alone near his son, indicated that he did fine by 
himself, and was described as alert and oriented.  It was 
noted that he was service-connected for general anxiety, 
without depression, and that in July 1999, he complained of 
"trouble sleeping" due to shortness of breath in the supine 
position In September 1999, the claimant was described as 
alert and oriented, with adequate attention and 
concentration, an appropriate affect, and an anxious mood, 
with no evidence of delusions or hallucinations, suicidal or 
homicidal ideation, and fair insight and judgment.  In 
October 1999, the claimant was noted to have a history of 
anxiety, treated with Lorazepam, while in November 1999, he 
was noted to be taking Ativan, .5 mgs. prn.  He was further 
noted to have some dementia.  In November and December 1999, 
he was noted to be alert and oriented, and laboratory tests 
showed that a liver panel was within normal limits.  The 
claimant was hospitalized from November to December for 
nonservice-connected chronic ischemic heart disease and 
congestive heart failure, and was noted to take a "very 
contagious, positive outlook" toward his illness.  Those 
records do not indicate that the claimant was seen in the 
mental health clinic or that he sought counseling for any 
psychiatric symptomatology.  VA outpatient treatment records 
from the VAMC, Chillicothe, dated in April 2000, include 
laboratory tests showing that a liver panel was within normal 
limits.  

A report of VA fee-basis psychiatric examination, conducted 
in April 2000, noted the claimant's report that he had 
married three times, once for 22 years, with each marriage 
ending in divorce; that he had a good relationship with his 
children; and that following service separation, he had 
worked for approximately 30 years as a carpenter until 
sustaining a back injury in 1972, for which he was considered 
disabled by Workman's Compensation.  He further related that 
after service separation, he used to go to bars and use 
alcohol on a frequent basis, but currently denied any 
uncontrolled alcohol intake, stating that he drinks one or 
two beers a week with friends, the last time approximately 
two weeks previously.  He was noted to have been active in 
community veteran's associations in the past.  The claimant 
asserted that his anxiety symptoms were becoming worse.

Mental status examination disclosed that the claimant was 
well-groomed and casually dressed, was very cooperative and 
maintained good eye contact, and was somewhat restless and 
irritable, but was able to sustain attention.  He was alert 
and fully oriented, speech was normal and without pressure, 
memory was intact, and concentration was fair to good, while 
his thought processes were intact, without looseness of 
association or flight of ideas, and his mood was anxious and 
occasionally sad.  There were no psychotic symptoms or any 
symptoms congruent with mania, panic disorder, or obsessive 
compulsive disorder, and he denied suicidal or homicidal 
ideation.  He was able to perform simple calculations, 
abstract proverbs, and judgment and insight were intact.  The 
Axis I diagnosis was generalized anxiety disorder-severe; 
rule out alcohol abuse; rule out depressive disorder; Axis IV 
stressors were identified as the changes imposed to his 
lifestyle by his physical problems; and his Axis V Global 
Assessment of Functioning (GAF) Score was 60, indicative of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

A rating decision of June 2000 denied a rating in excess of 
50 percent for service-connected anxiety neurosis with 
alcoholism, and the claimant initiated an appeal.

In his Substantive Appeal (VA Form 9), the claimant called 
attention to his anxiety and sleep problems, asserting that 
he had several panic attacks per week.

At his personal hearing held in August 2001 before the 
undersigned Veterans Law Judge of the Board of Veterans' 
Appeals, the claimant testified that he took nerve pills 
given him by a private physician at the Hoover Clinic; that 
he had four grown sons; that he used to have a more active 
social life three or four years ago, including managing 
Little League teams for 7 years and volunteering for 
community veterans' association activities, but was no longer 
able to do that or to get out and see his friends; and that 
he "did not sleep at all", and "hadn't slept in six 
months."  He noted that acquaintances die off, and that that 
is what had happened to him.  A witness for the claimant, who 
identified herself as a home health nurse and friend of the 
claimant, testified that when she started coming to the 
claimant's house, he didn't seem to get upset over much, and 
went out on weekends with his girlfriend and recounted his 
activities, but now he stays at home and doesn't go out much, 
and becomes irritable with telephone calls because "women 
just talk about nothing."  She related that nobody comes to 
the claimant's house except herself and the claimant's son.  
The claimant related that he could no longer devote the time 
to veterans' issues that he had previously done because his 
health won't permit him to "get up and participate."  A 
transcript of the testimony is of record.

Following the hearing, the claimant submitted a medical 
record release authorization (21-4142), citing treatment 
since the year 2000 for sleeplessness, anxiety and 
nervousness by a private physician (Dr. B.) at the Hoover 
Clinic.

Subsequent to the Board's November 2001 Remand order, the RO 
attempted to obtain the treatment records of the claimant 
from Dr. B. of the Hoover Clinic, without success.  The 
claimant was notified of that failure to obtain those 
treatment records, and requested the claimant's assistance in 
obtaining those records.  A second attempt by the RO to 
obtain those records was returned as undeliverable.  

In a letter received at the RO in July 2002, the claimant 
asserted that his medication for anxiety (Lorazepam) had been 
increased to 5 mgs. four times daily.

A letter from the claimant, received at the RO in September 
2002, stated that Dr. B. had moved from the area some time 
ago without leaving a forwarding address, and that he had 
been unsuccessful in obtaining an address for that physician.  
He asked that his claim be processed without waiting for 
those records.  

VA outpatient treatment records from the VAMC, Chillicothe, 
and the VAMC, Portsmouth, dated from May 2000 to July 2002, 
show that the claimant was by a social worker in August 2000, 
and was noted to be well-groomed and dressed appropriately.  
His support system consisted of two sons who live nearby.  In 
September 2000, the claimant stated that he was feeling 
depressed over the past year because of the death of a very 
close female friend and the deterioration of his health due 
to chronic obstructive pulmonary disease and congestive heart 
failure.  He related that he only sleeps about 3-4 hours per 
night, and only 1-2 hours at a time.  He further indicated 
that he had decreased the time he devotes to enjoyable 
activities such as cooking and socializing, and reported 
fatigue and some forgetfulness.  He denied homicidal or 
suicidal ideation.  The impression was generalized anxiety 
disorder and dysthymia.  

VA outpatient treatment records include a March 2001 mental 
status examination showing  that the claimant was alert and 
well-oriented, with fluid and spontaneous speech, a full 
affect, a depressed mood, relevant and goal-directed thought 
processes, without cognitive or perceptual distortion of 
suicidal or homicidal ideation, and no evidence of a thought 
disorder.  His judgment and insight were fair, and his 
attitude and behavior were appropriate.  In April 2001, the 
claimant's mental status was unchanged except that his 
depression was characterized as mild.  He stated that his son 
visits him every day, but he otherwise has few outside 
activities or socialization, particularly since the loss of a 
close female friend made it difficult to maintain the 
previous level of socialization, as they used to go to dances 
and bingo, but now he does not feel like doing much.  He 
spoke fondly of his time as a father to young children, 
particularly his involvement as a Little League coach.  

VA outpatient treatment records dated in June 2001 show that 
the claimant reported becoming angry after having to go to an 
emergency room instead of having an appointment at the clinic 
after arriving late for that appointment, and having to be 
rescheduled.  His mental status was within normal limits 
except for mild depression and some irritability.  In 
September 2001, his mental status was within normal limits 
except for an irritable mood.  In March 2001, the claimant 
reported that he continues to be very worried about his 
health, and complained of poor energy and motivation, poor 
sleep, worry, failing memory and poor appetite, with a 15 
pound weight loss over the past 8 weeks.  His mental status 
was within normal limits except for an irritable affect and 
mood, and it was noted that the claimant's medication 
compliance was questionable, particularly his taking Ambien 
(10-20 mgs.)during the day.  In May 2002, it was noted that 
he had recently been hospitalized for pneumonia; that there 
was no evidence of suicidal or homicidal ideation; and that 
his mental status examination was within normal limits.  In 
June 2002, the claimant's mental status examination was 
within normal limits except for an irritable affect and mood.  

A report of VA fee-basis psychiatric examination, conducted 
in April 2000, noted that the examiner reviewed the 
claimant's claims folder and interviewed the claimant.  He 
cited the claimant's report that he had married four times; 
that he had four sons and one daughter; and that following 
service separation, he had worked as a carpenter, salesman 
and exterminator.  He related that he smokes one pack of 
cigarettes daily, and that he has no alcohol or caffeine 
intake.  He had a history of one psychiatric hospitalization, 
no suicide attempts, was not currently taking any 
psychotropic medications, and had not been prescribed any 
psychotropic medications.  He has chronic heart trouble, but 
no history of eating disorders.  He further related that 
after service separation, he used to go to bars and use 
alcohol on a frequent basis, but currently denied any 
uncontrolled alcohol intake, stating that he drinks one or 
two beers a week with friends, the last time approximately 
two weeks previously.  He was noted to have been active in 
community veteran's associations in the past.  The claimant 
asserted that his anxiety symptoms were becoming worse.

Mental status examination disclosed that the claimant 
exhibited good grooming and hygiene, and psychomotor activity 
was within normal limits.  He was cooperative and had a full 
affect, eye contact was good, and his mood was calm, while 
speech was normal in rate and cadence.  His thought processes 
were logical and organized, and content was devoid of 
internal stimulation and was nondelusional.  His insight and 
judgment were good, and he was not a danger to himself or 
others.  The Axis I diagnosis was neurosis, generalized 
anxiety disorder, and his Axis V GAF Score-was currently 45 
and 45 in the past year, indicative of serious symptoms 
consistently impairing job performance or seriously 
disrupting personal life relationships.  

As to the specific inquiries by the Board in its November 
2001 remand order, the examinee responded as follows:

   a.  Does the veteran's anxiety neurosis cause suicidal 
ideation?  Yes in the distant past, but not currently or in 
the past year.

   b.  Does the veteran's anxiety neurosis cause obsessional 
rituals, which interfere with routine activities?  No

   c.  Does the veteran's anxiety neurosis result in speech 
intermittently illogical, obscure, or irrelevant?  No.

   d.  Does the veteran's anxiety neurosis cause near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively?  No.  
While it may do so on occasion, especially when under stress, 
it does not do so on a "near continuous" basis.

   e.  Does the veteran's anxiety neurosis cause impaired 
impulse control (such as unprovoked irritability with periods 
of violence)?  Yes, it can cause severe irritability on 
occasion.

   f.  Does the veteran's anxiety neurosis cause spatial 
disorientation?  While it may be possible that it could if he 
was extremely anxious, I would have to say ordinarily no.   I 
would be much more concerned of a new cognitive problem, 
i.e., dementia, if this got to be a frequent problem.

   g.  Does the veteran's anxiety neurosis result in neglect 
of personal appearance and hygiene?  No, citing answer f., 
above.

   h.  Does the veteran's anxiety neurosis cause difficulty 
in adapting to stressful circumstances (including work or a 
worklike setting)?  Yes, this would be one of its chief 
practical manifestations.

   i.  Does the veteran's anxiety neurosis result in an 
inability to establish and maintain effective relationships?  
Yes, but not curtail as is evidenced by his life history.

II.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2000);  38 C.F.R. 
§ 3.321(a), Part 4, §4.1 (2002).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. Part 4 (2002).  
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely related.  
38 C.F.R. Part 4, § 4.20 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7 (2002).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, as in the 
instant appeal, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In  Esteban v. Brown, 6 Vet. App. 259, 262 (1994), it was 
held that service connection for distinct disabilities 
resulting from the same injury could be established so long 
as the symptomatology for one condition was not "duplicative 
of or overlapping with the symptomatology" of the other 
condition.  However, the evaluation of the same disability 
under various diagnoses is to be avoided. See 38 C.F.R. Part 
4, § 4.14 (2002);  Fanning v. Brown, 4 Vet. App. 225, 230 
(1993).

The Court has issued guidance in the application of the 
current psychiatric rating criteria, stating that the 
specified factors for each incremental rating were examples 
rather than requirements for a particular rating.  Further, 
the Court stated that the analysis should not be limited 
solely to whether the claimant exhibited the symptoms listed 
in the rating scheme.  Consistent with the foregoing, the 
Court found it appropriate for a rating specialist to 
consider factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002)

On and after November 7, 1996, all diagnoses of mental 
disorders for VA purposes must conform to the fourth edition 
of the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV), now codified at 38 C.F.R. Part 4, §§ 4.125-4.130).  
These criteria for evaluating service-connected psychiatric 
disability are codified at newly designated 38 C.F.R. § 4.130 
(1996).  The RO and the Board are required to evaluate the 
veteran's service-connected anxiety neurosis with alcoholism 
in accordance with the criteria that became effective on 
November 7, 1996.  

Under VA's Schedule for Rating Disabilities in effect on 
November 7, 1996, mental disorders, such as anxiety 
disorders, are now assigned disability ratings based on a 
General Rating Formula for Mental Disorders described at  
38 C.F.R. Part 4, § 4.130 (2002).  That formula provides that 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (2002).

The evidence of record in the instant appeal for a rating in 
excess of 50 percent for anxiety neurosis with alcoholism 
shows that the claimant does not drink alcohol, and that 
alcoholism has not been manifested at any time considered in 
the current appeal.  The Board concludes that the claimant's 
former alcoholism is not currently manifested by any 
disabling symptomatology. 

The record in this case shows that the veteran has a service-
connected anxiety neurosis.  VA outpatient treatment records 
from the VAMC, Chillicothe, and the VAMC, Portsmouth, dated 
from December 1998 to April 2000, show that the claimant 
stated that he lived alone near his son, indicated that he 
did fine by himself, and was described as alert and oriented.  
In July 1999, he complained of "trouble sleeping" due to 
shortness of breath in the supine position, while regular 
mental status examinations were consistently within normal 
limits except for findings of an anxious mood, treated with 
low-dosage Lorazepam.  The claimant was hospitalized from 
November to December for nonservice-connected chronic 
ischemic heart disease and congestive heart failure, and was 
noted to take a "very contagious, positive outlook" toward 
his illness.  

The report of VA fee-basis psychiatric examination, conducted 
in April 2000, noted the claimant's report that he had a good 
relationship with his children; and that following service 
separation, he had worked for approximately 30 years as a 
carpenter until sustaining a back injury in 1972, for which 
he was considered disabled by Workman's Compensation.  He was 
noted to have been active in community veteran's associations 
in the past.  Mental status examination at that time 
disclosed that the claimant was well-groomed, very 
cooperative and maintained good eye contact, and was somewhat 
restless and irritable, but was able to sustain attention.  
The remainder of his metal status examination was 
unremarkable apart from an anxious mood.  The Axis I 
diagnosis was generalized anxiety disorder-severe; rule out 
alcohol abuse; rule out depressive disorder; Axis IV 
stressors were identified as the changes imposed to his 
lifestyle by his physical problems; and his Axis V Global 
Assessment of Functioning (GAF) Score was 60, indicative of 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.

The above-cited evidence disclosed no clinical findings of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships, such as to warrant the next 
higher rating of 70 percent for anxiety neurosis.  Neither 
were there findings of such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, his own occupation, 
or his own name.  

At his personal hearing held in August 2001, the claimant 
testified that he used to have a more active social life 
three or four years ago, but was no longer able to pursue his 
former activities or to get out and see his friends; that he 
had outlived most of his friends, noting that acquaintances 
die off, and that such had happened to him; and that he could 
no longer devote the time to veterans' issues that he had 
previously done because his health won't permit him to "get 
up and participate."  A witness for the claimant testified 
that when she started coming to the claimant's house, he 
didn't seem to get upset over much, and went out on weekends 
with his girlfriend and recounted his activities, but now he 
stays at home and doesn't go out much.  That testimony 
included no persuasive evidence that the claimed worsening of 
the claimant's service-connected anxiety disorder, as 
distinguished from his nonservice-connected heart disease and 
congestive heart failure, and the deaths of his 
contemporaries, was the cause of the cessation of his social 
activities.  

The Board has also considered the VA outpatient treatment 
records from the VAMC, Chillicothe, and the VAMC, Portsmouth, 
dated from May 2000 to January 2003, as well as the report of 
VA fee-basis psychiatric examination, conducted in November 
2000.  That evidence disclosed no clinical findings of 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); or inability to establish and 
maintain effective relationships, such as to warrant the next 
higher rating of 70 percent for anxiety neurosis.  The cited 
examination report noted that the claimant had a history of 
one psychiatric hospitalization, no suicide attempts, and was 
not currently taking any psychotropic medications, and had 
not been prescribed any psychotropic medications.  

In responding to specific inquiries propounded by the Board, 
the examiner stated that the claimant's service-connected 
anxiety neurosis did not currently cause suicidal ideation, 
obsessional rituals which interfere with routine activities, 
speech intermittently illogical, obscure, or irrelevant, 
"near continuous" panic or depression affecting the ability 
to function independently, appropriately and effectively, 
impaired impulse control with periods of violence, spatial 
disorientation, neglect of personal appearance and hygiene, 
or inability to establish and maintain effective 
relationships, as evidenced by his life history.  The 
examiner found that the claimant's service-connected anxiety 
neurosis can cause severe irritability on occasion, cause 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting), and that while his service-
connected anxiety neurosis could cause some impairment in the 
ability to establish and maintain effective relationships, it 
did not curtail those capabilities, as was evidenced by his 
life history.

The Board further notes that in July 1999, the claimant 
complained of "trouble sleeping" due to shortness of breath 
in the supine position.  The record includes no persuasive 
evidence that his impaired sleep is a symptom of his service-
connected anxiety neurosis, rather than his nonservice-
connected chronic obstructive pulmonary disease and 
congestive heart failure.  While the Board has also 
considered the GAF Score of 45 assigned by the November 2002 
psychiatric examiner, the examination report does not support 
that GAF Score with objective clinical findings in the record 
or on the examination report.  

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell left intact, however, a prior holding in Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996) which found that when an 
extraschedular grant may be in order, that issue must be 
referred to those officials who possess the delegated 
authority to assign such a rating in the first instance, 
pursuant to 38 C.F.R. § 3.321.

In the July 2000 Statement of the Case, the RO concluded that 
an extraschedular evaluation was not warranted for the 
veteran's service-connected anxiety neurosis with alcoholism.  
Since this matter has been adjudicated by the RO, the Board 
will, accordingly, consider the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2002).  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards. 38 C.F.R. 
3.321(b)(1) (2002).

The veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has 
been similarly unsuccessful.  As noted immediately above, an 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  With respect to employment, the record 
shows that the claimant retired on disability in 1972 because 
of a nonservice-connected back injury, and it is neither 
contended nor established that he is in receipt of Social 
Security Administration disability benefits based upon his 
service-connected anxiety neurosis with alcoholism.  In 
addition, the claimant has stated that he was hospitalized on 
a single occasion for his service-connected anxiety neurosis 
with alcoholism, while the record shows that such occurred in 
November 1971, more than 30 years ago, with no subsequent 
admissions.  In addition, there is no evidence of an 
exceptional or unusual clinical picture.

In short, the Board concludes that the evidence of record 
does not reflect any factor which takes the veteran outside 
of the norm, or which presents an exceptional or unusual 
disability picture.  See Moyer v. Derwinski, 2 Vet,. App. 
289, 293 (1992);  see also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  In 
essence, the Board finds that the evidence does not show that 
the veteran's service- connected disability causes marked 
interference with employment or results in frequent periods 
of hospitalization so as to render impractical the 
application of the regular schedular standards.  There is no 
other evidence, clinically or otherwise, which demonstrates 
anything exceptional or unusual about the veteran's service-
connected disability which is not contemplated in the 
criteria in the VA Schedule for Rating Disabilities.  
Accordingly, the Board determines that the assignment of an 
extraschedular rating  pursuant to 38 C.F.R. 3.321(b)(1) is 
not warranted.    

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 50 percent for a service-connected 
anxiety neurosis with alcoholism is denied. 




	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

